UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7768



KENT D. TILLMAN,

                                              Plaintiff - Appellant,

          versus

MERRY COPLIN, Warden, Maryland Reception,
Diagnostic and Classification Center; PATRICIA
GOINS, Officer; C. SIMMONS, CCMS II; G. JONES,
Correctional Officer, III; WILLIAM L. SMITH,
Warden; JAMES B. MURPHY, Security Chief; APRIL
NORTH, Chief Psychiatrist; UNKNOWN INDIVIDUAL
MEMBERS OF M.R.D.C.C. AND M.H.C. ANNEX CLASSI-
FICATION TEAMS AND DEPARTMENTS, All Defendants
in their official and individual capacities,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-96-
938-PJM)

Submitted:   April 17, 1997                 Decided:   April 29, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Kent D. Tillman, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Wendy Ann Kronmiller, Assistant Attorney General,
Baltimore, Maryland, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.
Accordingly, we affirm on the reasoning of the district court.

Tillman v. Coplin, No. CA-96-938-PJM (D. Md. Nov. 4, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                3